DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed July 23, 2021 has been entered.  Claims 1, 3, 6, 7, 9-14, and 16-24 are pending in the application.  The application’s arguments regarding claims 11 and 19 have overcome the 35 U.S.C. 112(a) rejection previously set forth in the Non-Final Office Action mailed May 5, 2021; however, in light of Applicant’s clarification, a new 35 U.S.C. 112(b) rejection has been applied to claims 11 and 19.  Examiner has acknowledged applicant’s addition of new claims 21-24.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Claims 11 and 19: Independent claim 1 recites the following series of steps: 
Determining that the user is experiencing a panic attack based on physiological data
Receiving from the recommendation system, a recommended biofeedback therapy for the user.
Claim 11 is unclear because it appears to alter the sequence of steps already established in claim 1.  Claim 1 states that a recommendation follows after it is determined that a user is currently experiencing a panic attack.  A dependent claim must further narrow an independent claim; however, claim 11 appears to change the method of operation of the invention in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 10, 12-14, 16-18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over:
Smith et al. (U.S. 2021/0085559 A1) (hereinafter – Smith)
Shoemaker et al. (U.S. 2014/0161421 A1) (hereinafter – Shoemaker)
Motoru et al. (U.S. 2017/0235912 A1) (hereinafter – Motoru).
Re. Claims 1 and 14: Smith teaches a mobile electronic device (Figs. 1, 2) configured to provide personalized biofeedback therapy to a user experiencing a panic attack (Abstract, Background: detecting user states encompasses identifying panic attacks; Paragraph 0044: identification and treatment of a panic attack), the mobile electronic device comprising:

at least one storage device encoded with a plurality of computer-executable instructions (Paragraphs 0060, 0061, Paragraph 0078).
Smith does not teach:
an imaging device configured to capture a plurality of images in a time sequence; 	processing the plurality of images to determine a  temporal change of at least on feature represented in the plurality of images; 
determining physiological data based, at least in part, on the determined temporal change of the at least one feature.
Shoemaker teaches an imaging device configured to capture a plurality of images in a time sequence (Fig. 2: heart and respiratory rate extracted from video, as described in Paragraphs 0023, 0027); 
processing the plurality of images to determine a  temporal change of at least on feature represented in the plurality of images (Paragraph 0023: detection of color changes to detect heart rate, respiratory rate, and skin redness, shown in Fig. 2);
determining physiological data based, at least in part, on the determined temporal change of the at least one feature (see previous citation; Fig. 2: heart rate determined by temporal change of color).
Shoemaker teaches analogous art in the technology of monitoring physiological states due to emotional states (Abstract). 

Smith further teaches:
determining, based on at least a part of the physiological data, that the user is experiencing a panic attack (Paragraph 0004: “…detecting one or more states of a user; comparing the one or more states of the user to one or more predetermined activation parameters to determine if the user is experiencing an episode…;” Paragraph 0044: panic attack detected via an increase in heart rate greater than a threshold).
Smith and Shoemaker do not explicitly teach the invention comprising: receiving, from a recommendation system, a recommended biofeedback therapy for the user. 
 Motoru teaches an invention which analyzes the response of user behaviors and/or diagnoses to identify interventions for improving a user’s conditions and to implement a recommended therapy (Paragraph 0057: Block S130 determines one or more therapeutic interventions to apply).  Motoru teaches analogous art in the technology of anxiety diagnostics and therapeutic intervention (Paragraph 0016).

Smith further teaches the invention comprising:
providing the recommended biofeedback therapy to the user during the panic attack (Paragraph 0020: “… a haptic actuator may be activated either manually, or automatically, to provide at least one of thermal and/or physical sensations to a user to provide a desired subjective sensation to the user for symptom relief from a condition that the user suffers from”);
	transmitting to the recommendation system, information related to the panic attack after the panic attack has subsided, determining, using the recommendation system, a measure of effectiveness of the biofeedback therapy based, at least in part, on the information related to the panic attack (Paragraphs 0025, 0038: monitoring effectiveness of treatments and/or therapies provided to a user); and 
providing an updated recommended biofeedback therapy for the user (Paragraphs 0019, 0035, 0036).
	Re. Claim 3: Smith, Shoemaker, and Motoru teach the invention according to claim 1.  Smith further teaches the invention wherein the recorded physiological data comprises a heart rate and/or a respiratory rate of the user (Paragraph 0033: monitoring heart rate, respiratory rate, or any of the foregoing).  Alternatively or additionally, Shoemaker also teaches the invention wherein the recorded physiological data comprises a heart rate and/or a respiratory rate of the user (Paragraph 0023).
Re. Claims 6 and 16: Smith, Shoemaker, and Motoru teach the invention according to claims 1 and 14.  Smith further teaches the invention wherein the method further comprises: tracking, during the panic attack, the physiological data associated with the user, and wherein the information related to panic attack includes at least some of the tracked physiological data (Paragraph 0023: any appropriate information pertaining to a particular condition may be logged or recorded; Paragraphs 0028-0029: recording sensed states when actuator is activated during an episode; Paragraph 0048: correlation of sensed states and episodes; Paragraph 0073: one or more sensed states may be logged during operation of a haptic actuator).
	Re. Claims 7 and 17: Smith, Shoemaker, and Motoru teach the invention according to claims 6 and 16.  Smith further teaches the invention comprising determining based, at least in part, on the tracked physiological data, a severity measure indicating a severity of the panic attack, and wherein the information related to the panic attack comprises the severity measure (Paragraph 0021: “…a controller of a haptic actuator may automatically activate the haptic actuator in response to the controller determining a user is experiencing a specific episode and/or symptoms with a perceived severity from the condition such that the user may desire symptom relief”).
	With respect to claim 17, Smith teaches the limitations above and further teaches determining based, at least in part, on the tracked physiological data, an effectiveness of the biofeedback therapy provided to the user during the panic attack, and wherein the information related to the panic attack comprises the determined effectiveness of the biofeedback therapy (Paragraphs 0025, 0038: monitoring effectiveness of treatments and/or therapies provided to a user).
	Re. Claims 10 and 18: Smith, Shoemaker, and Motoru teach the invention according to claims 1 and 14.  Smith further teaches the invention further comprising a first stimulator configured to provide biofeedback therapy using a first modality and a second stimulator configured to provide biofeedback 
	Re. Claim 12: Smith, Shoemaker, and Motoru teach the invention according to claim 1.  Motoru further teaches the invention wherein receiving the recommended biofeedback therapy comprises receiving information describing at least one modality to provide the biofeedback therapy to the user and at least one characteristic of biofeedback therapy to be provided (Paragraph 0057: Block S130 determines one or more therapeutic interventions, including modalities and characteristics thereof).
Alternatively or additionally, Examiner notes that if a device is being given a command to deliver a recommended therapy, delivering such therapy necessarily comprises the processor receiving “information describing” at least one modality and characteristic of said therapy to execute the therapy.
Re. Claim 13: Smith, Shoemaker, and Motoru teach the invention according to claim 1.  Smith further teaches the invention providing a user interface configured to prompt the user to enter information about an experience of the user prior to and/or during the panic attack; and receiving the information about the experience of the user via the user interface in response to the prompting, and wherein the information related to the panic attack comprises at least some information about the experience of the user received via the user interface (Paragraph 0021: event logging; Paragraphs 0035-0036, 0071: requesting user input regarding the applied symptom relief).
	Re. Claims 21 and 23: Smith, Shoemaker, and Motoru teach the invention according to claims 1 and 14.  Shoemaker further teaches the invention wherein the at least one feature includes one or more average color values (Paragraph 0023: “A signal 205 corresponding to a person's heart rate can be 
	Re. Claims 22 and 24: Smith, Shoemaker, and Motoru teach the invention according to claims 1 and 14.  Motoru further teaches the invention wherein receiving a recommended biofeedback therapy for the user is based on at least a part of the physiological data (Fig. 1A: determination of a therapeutic intervention in block S130 is supplemented by receiving a supplementary dataset in S120, described in Paragraph 0031: “Block S120 recites: collecting a supplementary dataset characterizing activity of the user… Supplementary datasets can include any one or more of… medical device data… recorded biosignals (e.g., heart rate, blood pressure, EEG signals, blood sugar levels, etc.);” therefore, the combination of Smith, Shoemaker, and Motoru teach a recommendation system wherein the recommended therapeutic intervention is based on at least a part of the physiological data).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over:
Smith et al. (U.S. 2021/0085559 A1) (hereinafter – Smith)
Shoemaker et al. (U.S. 2014/0161421 A1) (hereinafter – Shoemaker)
Motoru et al. (U.S. 2017/0235912 A1) (hereinafter – Motoru)
Wood (U.S. 2019/0133496 A1) (hereinafter – Wood).
Re. Claim 9: Smith, Shoemaker, and Motoru teach the invention according to claim 1.  Smith, Shoemaker, and Motoru do not teach the invention determining an effectiveness of the biofeedback therapy is based, at least in part, on whether the physiological data changes at a certain rate during the panic attack in response to providing the biofeedback therapy.  The invention of Smith determines effectiveness of treatment based on the intensity, frequency, duration, or other parameters of the therapy applied (Paragraph 0038).

It would have been obvious to one having skill in the art before the effective filing date to have modified to have modified Smith, Shoemaker, and Motoru to have included determining effectiveness of a therapy based on a change in monitored physiological parameters as taught by Wood, the motivation being that directly assessing the impact of a treatment on physiological parameters provides a more direct and objective assessment of effectiveness than monitoring parameter of the treatment as taught by Smith.

Claims 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over:
Smith et al. (U.S. 2021/0085559 A1) (hereinafter – Smith)
Shoemaker et al. (U.S. 2014/0161421 A1) (hereinafter – Shoemaker)
Motoru et al. (U.S. 2017/0235912 A1) (hereinafter – Motoru)
Eldardiry et al. (U.S. 2017/0049374 A1) (hereinafter – Eldardiry).
Re. Claims 11 and 19: Smith, Shoemaker, and Motoru teach the invention according to claims 1 and 14.  Smith and Motoru do not teach the invention wherein receiving the recommended biofeedback therapy comprises receiving the recommended biofeedback therapy before receiving the indication that the user is experiencing a panic attack.

It would have been obvious to one having skill in the art before the effective filing date to have modified Smith in view of Motoru to include a predictive system as taught by Eldardiry which provides recommendation prior to the device receiving an indication that the user is experiencing a panic attack, the motivation being that such a predictive system reduces the severity or intensity of symptoms and possibility of complications (Paragraphs 0035-0036).
Re. Claim 20: Smith in view of Motoru in further view of Eldardiry teach the invention according to claim 19. Motoru further teaches the invention wherein receiving the recommended biofeedback therapy comprises receiving information describing at least one modality to provide the biofeedback therapy to the user and at least one characteristic of biofeedback therapy to be provided (Paragraph 0057: Block S130 determines one or more therapeutic interventions, including modalities and characteristics thereof).
Alternatively or additionally, Examiner notes that if a device is being given a command to deliver a recommended therapy, delivering such therapy necessarily comprises the processor receiving “information describing” at least one modality and characteristic of said therapy to execute the therapy.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 and dependent claims thereof have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791